FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated March 31, 2014 TRANSLATION Autonomous City of Buenos Aires, March 31, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Financial Statements as of 12/31/2013 Proposed Use of Profits Dear Sirs: The purpose of this letter is to comply with the requirements of Article 62 subsection n) of the Buenos Aires Stock Exchange rules. In that connection, please be advised that the Board of Directors of YPF S.A. (“YPF”), in a meeting held on March 31, 2014, approved to propose to the General Ordinary Shareholders’ Meeting that will consider the relevant financial documentation corresponding to fiscal year No.37 ending on December 31, 2013, the following regarding the distribution of profits: i) allocate the amount of $200 million to establish a reserve for purchasing YPF shares, in order to grant to the Board of Directors the possibility to acquire YPF shares at any time as it considers appropriate, and to comply, in carrying out the share compensation plan, with the obligations currently existing under such plan and those that may arise in the future; ii) allocate the amount of $4,460 million to establish a reserve for investments under the terms of Article 70, paragraph 3 of Corporations Law No.19,550 (T.O. 1984) as amended; iii) allocate the amount of $465 million to a reserve for the payment of dividends, empowering the Board to determine the time for their distribution in a timeframe not to exceed the end of the present fiscal year. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: April 1, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
